DUENAS, Judge
JUDGMENT
The above entitled action came on regularly to be heard on the 23rd day of January, 1978, Honorable Cristobal C. Dueñas, Judge of said Court, presiding; the petitioner, Russell Wong, Deputy, Consumer Counsel, a public official, appearing and being represented by his attorney, Ronald J. Cristal, Assistant Attorney General, and Doris Camina, Director, Bureau of Budget and Management Research, a public official, appearing without counsel, whereupon the papers filed by the petitioner and the stipulation filed by the respondent and petitioner were received, the case having been argued and submitted to the Court for its decision and the Court having duly considered the matters submitted and the argument of counsel, and being fully advised in the premises, did render and file its Findings of Fact and Conclusions of Law, and, pursuant to said Findings of Fact and Conclusions of Law,
IT IS HEREBY ORDERED, ADJUDGED AND DECREED, that Guam P.L. 14-83 is null and void with respect to all grants and appropriations made by the United States to the government of Guam where the grant or appropriation provides one hundred percent of the funding for a specific project or purpose and which grant or appropriation makes no provision for local legislative control.
*135IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that the Respondent release and authorize the release of an account number to the Petitioner allowing the Petitioner to receive money appropriated and granted to Guam under U.S. Public Law 94-385.